Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Rittmaster on February 8, 2021.  On February 8, 2021 the Examiner received a draft of amendments, the changes of which are incorporated below.  However, these amendments did not reflect changes to clarify claims 7 and 11 that the Examiner indicated were needed to align the claims with previous amendments to claim 1.  The Examiner left messages for Applicant on February 8, 2021 and February 11, 2021 to finalize amendments but the messages were not returned.  The Examiner has amended claim 1 to include a previously deleted limitation to the fluid flow passage so that there is proper antecedent basis for this term later in claim 1 and then in claim 7.  The Examiner notes the differentiation between the fluid flow tubing and the fluid flow passage.  Claim 11 is amended to delete the limitation now incorporated into claim 1.

The application has been amended as follows: 

the tubing having a fluid flow passage, a needle having a channel extending from a distal end of the needle along at least a portion of an axial length dimension of the needle, and a base, wherein the fluid flow tubing is located at least partially within the channel of the needle, wherein the needle has a side slot extending along a generally linear section of the needle in a direction of the axial length dimension of the needle and open to the channel, wherein a portion of the fluid flow tubing including a portion of the fluid flow passage extends out of the channel through the side slot, the fluid flow tubing having a distal end located within the channel of the needle and a second end located outside of the channel of the needle, the needle being slideable in the axial dimension relative to the fluid flow tubing, to selectively slide off of the distal end of the fluid flow tubing, [[and]] wherein at least some of the portion of the fluid flow tubing extending outside of the channel is held by the base in a fixed position relative to distal end of the fluid flow tubing to inhibit movement of the tubing with the needle as the needle is slid off of the distal end of the fluid flow tubing, and wherein the entire portion of the fluid flow tubing located outside of the channel is contained in the base, in a fixed position relative to the distal end of the fluid flow tubing.
wherein the tubing has an inside radius r and an outside radius R, and wherein R/r is equal to or greater than 1.5. 
3. (Currently Amended) The medical device of claim 1, wherein the tubing has a length L and an outside radius R, and wherein L/R is within the range of 34.889 to 78.667.
5. (Currently Amended) The medical device of claim [[1,]] 24, wherein: L/R is within the range of 34.889 to 78.667; and R/r is equal to or greater than 1.5.
11. (Currently Amended) The medical device of claim 1, wherein: 
14. (Currently Amended) A method of making a medical device comprising: 
providing a kink resistant fluid flow tubing having a length L extending along an axial dimension of the tubing and a fluid flow passage along the length L; 
receiving 
extending a second portion of the fluid flow tubing including a portion of the fluid flow passage out of the channel and through the side slot of the needle; 
wherein the needle is slideable in the axial dimension relative to the fluid flow tubing, to selectively slide off of at least a distal end portion of the fluid flow tubing; 
wherein the method further comprises holding at least some of the second portion of the fluid flow tubing in a fixed position relative to the distal end portion of the fluid flow tubing to inhibit movement of the fluid flow tubing with the needle when the needle is slid off of the distal end portion of the fluid flow tubing; and 
wherein the entire portion of the fluid flow tubing located outside of the channel is held in the base, in a fixed position relative to the distal end of the fluid flow tubing.
20. (Currently Amended) A medical device comprising: 
a hollow needle having a central channel, a side slot extending along a generally linear section of the needle in a length dimension of the needle and open to the channel, a distal end and an opening at the distal end; 
a fluid flow tubing configured to resist kinking, the tubing having a length L extending along an axial dimension of the tubing, and a circular cross-section shape taken perpendicular to the length dimension, the tubing having a fluid flow passage along the length L and an outside radius R, wherein L/R is equal to or greater than 34.8, the tubing having a distal end and a length portion located within the central channel of the hollow needle, the fluid flow tubing having a 
a base; 
wherein the needle is slideable in the axial dimension relative to the tubing, to selectively slide off of at least the distal end of the tubing, and cause the distal end of the tubing to exit the channel through the opening at the distal end of the needle as the needle is slid at least partially off of the tubing, while the portion of the fluid flow tubing including the portion of the fluid flow passage extends out of the channel through the side slot of the needle; [[and]] 
wherein at least a portion of the fluid flow tubing outside of the channel of the needle is held by the base in a fixed position relative to the distal end of the fluid flow tubing to inhibit movement of the fluid flow tubing with the needle as the needle is slid off of the distal end of the fluid flow tubing; and wherein the entire portion of the fluid flow tubing located outside of the channel is contained in the base, in a fixed position relative to the distal end of the fluid flow tubing.
26.	(Cancelled)
27. (Currently Amended) [[The]] A medical device comprising a fluid flow tubing configured to resist kinking, the tubing having a length L extending along an axial dimension of the tubing, the tubing having a fluid flow passage, a needle having a channel extending from a distal end of the needle along at least a portion of an axial length dimension of the needle, and a base, wherein the fluid flow tubing is located at least partially within the channel of the needle, wherein the needle has a side slot extending along a generally linear section of the needle in a direction of the axial length dimension of the needle and open to the channel, wherein a portion of the fluid flow tubing including a portion of the fluid flow passage extends out of the channel through the side slot, the fluid flow tubing having a distal end located within the channel of the needle and a second end located outside of the channel of the needle, the needle being slideable in the axial dimension relative to the fluid flow tubing, to selectively slide off of the distal end of the fluid flow tubing, wherein at least some of the portion of the fluid flow tubing extending outside of the channel is held by the base in a fixed position relative to distal end of the fluid flow tubing to inhibit movement of the tubing with the needle as the needle is slid off of the distal end of the fluid flow tubing, and wherein the portion of the fluid flow tubing extending outside of the channel is held by the base in a fixed bend of between about 90° and about 160°.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 20, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medical device comprising a fluid flow tubing, a needle having a channel, and a base, wherein the fluid flow tubing is located at least partially within the channel of the needle, wherein the needle has a side slot extending along a generally linear section of the needle in a direction of the axial length dimension of the needle and open to the channel, wherein a portion of the fluid flow tubing including a portion of a fluid flow passage extends out of the channel through the side slot, the fluid flow tubing having a distal end located within the channel of the needle and a second end located outside of the channel of the needle, the needle being slideable in the axial dimension relative to the fluid flow tubing, to selectively slide off of the distal end of the fluid flow tubing, wherein at least some of the portion of the fluid flow tubing extending outside of the channel is held by the base in a fixed position relative to distal end of the fluid .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783